AP-77,030
                                                                             COURT OF CRIMINAL APPEALS
                                                                                               AUSTIN, TEXAS
                                                                           Transmitted 2/19/2015 5:22:24 PM
JOHN TATUM                                                                990 S. Sherman
ATTORNEY AT LAW
                                                                              Accepted 2/20/2015 8:06:51 AM
                                                                         Richardson, Texas 75081
                                                                          (972) 705-9200        ABEL ACOSTA
                                                                                                       CLERK



      February 16, 2015



      Clerk, Court of Criminal Appeals                               February 20, 2015
      P.O. Box 12308
      Austin, Texas 78711



      Re:    Index correction for Matthew Johnson v. The State of Texas
             Cause No. AP-77, 030


      Dear Clerk:


      Please find enclosed herein corrected pages xxi and xxii of the index to be filed on
      behalf of the above named Appellant. While preparing for oral argument, Appellant’s
      counsel discovered an error in the index concerning voir dire issues. The issues in the
      body of the brief are correctly entitled. However, there were three corrections made to
      the title of the issues in the index. Appellant requests that this Court file these two
      corrected index pages in Appellate brief.

      Sincerely,

      /s/John Tatum

      John Tatum

      JT:mt
      Enclosures